                   Case 3:14-cr-00269-MAS Document 15 Filed 10/26/18 Page 1 of 6 PageID: 43
AO 245B (Mod. D/NJ 12/06) Sheet 1 - Judgment in a Criminal Case




                                                           UNITED STATES DISTRICT COURT
                                                                 District of New Jersey


  UNITED STATES OF AMERICA

              V.
                                                                             CASE NUMBER        3:14-CR-00269-MAS-1

  DAVID L. CLARK

             Defendant.


                                                           JUDGMENT IN A CRIMINAL CASE
                                                (For Offenses Committed On or After November 1, 1987)


            The defendant, DAVID L. CLARK, was represented by ANTHONY P. AMBROSIO, ESQ.

The defendant pleaded guilty to count 1 of the INFORMATION on 5/14/2014.                    Accordingly, the court has adjudicated that
the defendant is guilty of the following offense:

                                                                                                                        Count
  Title & Section                Nature of Offense                                               Date of Offense        Number

  18:1349                        CONSPIRACY TO COMMIT WIRE FRAUD                                 12/2008-7/2011


       As pronounced on October 24, 2018, the defendant is sentenced as provided in pages 2 through 6 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

         It is ordered that the defendant must pay to the United States a special assessment of $100.00 for count 1, which
shall be due immediately. Said special assessment shall be made payable to the Clerk, U.S. District Court.

        It is further ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any
material change in economic circumstances.

             Signed this        25th   day of October, 2018.



                                                                              Mi~f!:(1
                                                                              United States District Judge




07960
                 Case 3:14-cr-00269-MAS Document 15 Filed 10/26/18 Page 2 of 6 PageID: 44
AO 245B (Mod. D/NJ 12/06) Sheet.2 - Imprisonment


                                                                                      Judgment - Page 2 of 6
Defendant: DAVID L. CLARK
Case Number: 3: 14-CR-00269-MAS-1



                                                        IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 18 months.

          The Court makes the following recommendations to the Bureau of Prisons: that the Bureau of Prisons designate a
facility for service of this sentence as near as possible to defendant's home address.

       The defendant will surrender for service of sentence at the institution designated by, and on the date set by, the
Bureau of Prisons.




                                                          RETURN

            I have executed this Judgment as follows:




      Defendant delivered o n - - - - - - - - - - - - - T o - - - - - - - - - - - - - - - - - -
At - - - - - - - - - - - - - - - - - - - - - - - - · with a certified copy of this Judgment.



                                                                               United States Marshal


                                                                                Deputy Marshal
                 Case 3:14-cr-00269-MAS Document 15 Filed 10/26/18 Page 3 of 6 PageID: 45
AO 245B (Mod. D/NJ 12/06) Sheet 3 - Supervised Release


                                                                                              Judgment - Page 3 of 6
Defendant: DAVID L. CLARK
Case Number: 3:14-CR-00269-MAS-1



                                                         SUPERVISED RELEASE

            Upon release from imprisonment, you will be on supervised release for a term of 2 years.

         Within 72 hours of release from custody of the Bureau of Prisons, you must report in person to the Probation Office
in the district to which you are released.

         While on supervised release, you must not commit another federal, state, or local crime, must refrain from any
unlawful use of a controlled substance and must comply with the mandatory and standard conditions that have been adopted
by this court as set forth below.

        Based on information presented, you are excused from the mandatory drug testing provision, however, you may be
requested to submit to drug testing during the period of supervision if the probation officer determines a risk of substance
abuse.

            You must cooperate in the collection of DNA as directed by the probation officer

        If this judgment imposes a fine, special assessment, costs, or restitution obligation, it is a condition of supervised
release that you pay any such fine, assessments, costs, and restitution that remains unpaid at the commencement of the
term of supervised release.

            You must comply with the following special conditions:

            MENTAL HEALTH TREATMENT

            You must undergo treatment in a mental health program approved by the U.S. Probation Office until discharged by
            the Court. As necessary, said treatment may also encompass treatment for gambling, domestic violence and/or
            anger management, as approved by the U.S. Probation Office, until discharged by the Court. The U.S. Probation
            Office will supervise your compliance with this condition.

            SELF-EMPLOYMENT/BUSINESS DISCLOSURE

            You must cooperate with the U.S. Probation Office in the investigation and approval of any position of self-
            employment, including any independent, entrepreneurial, or freelance employment or business activity. If approved
            for self-employment, you must provide the U.S. Probation Office with full disclosure of your self-employment and
            other business records, including, but not limited to, all of the records identified in the Probation Form 48F (Request
            for Self-Employment Records), or as otherwise requested by the U.S. Probation Office.
                 Case 3:14-cr-00269-MAS Document 15 Filed 10/26/18 Page 4 of 6 PageID: 46
AO 2459 (Mod. 0/NJ 12/06) Sheet 3a - Supervised Release


                                                                                             Judgment - Page 4 of 6
Defendant: DAVID L. CLARK
Case Number: 3:14-CR-00269-MAS-1



                                                 STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.


1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
   of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
   within a different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
   how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
   permission from the court or the probation officer.

4) You must answer truthfully the questions asked by your probation officer.

5) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
   living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
   change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
   the probation officer within 72 hours of becoming aware of a change or expected change.

6) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
   probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
   view.

7)   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
     excuses you from doing so. If you do not have fulltime employment you must try to find full-time employment, unless
     the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
     (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
     change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
     circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
     change.

8) You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
   has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
   the permission of the probation officer.

9)   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e ..
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
    person such as nunchakus or tasers ).

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12) If the probation officer determines that you pose a risk to another person (including an organization), the probation
    officer may require you to notify the person about the risk and you must comply with that instruction. The probation
    officer may contact the person and confirm that you have notified the person about the risk.
                    Case 3:14-cr-00269-MAS Document 15 Filed 10/26/18 Page 5 of 6 PageID: 47
   AO 245B (Mod. D/NJ 12/06) Sheet 3a - Supervised Release


                                                                                                         Judgment- Page 5 of 6
   Defendant: DAVID L. CLARK
   Case Number: 3:14-CR-00269-MAS-1



                                                    STANDARD CONDITIONS OF SUPERVISION

  13) You must follow the instructions of the probation officer related to the conditions of supervision.




'                           For Official Use Only - - - U.S. Probation Office
'---------------------------------------------------------------------------------
      Upon a finding of a violation of probation or supervised release, I understand that the Court may (1) revoke supervision
   or (2) extend the term of supervision and/or modify the conditions of supervision.

       These conditions have been read to me. I fully understand the conditions, and have been provided a copy of them.

     You shall carry out all rules, in addition to the above, as prescribed by the Chief U.S. Probation Officer, or any of his
   associate Probation Officers.

                                        (Signed) _____________- - - ' - - - - - - - - - - - - - - - - -
                                                        Defendant                         Date



                                                             U.S. Probation Officer/Designated Witness                   Date
-----------------------------------------~----------------------------------------
                  Case 3:14-cr-00269-MAS Document 15 Filed 10/26/18 Page 6 of 6 PageID: 48
AO 2459 (Mod. D/NJ 12/06) Sheet 6 - Restitution and Forfeiture


                                                                                                Judgment - Page 6 of 6
Defendant: DAVID L. CLARK
Case Number: 3:14-CR-00269-MAS-1



                                                                 RESTITUTION AND FORFEITURE


                                                                        FORFEITURE

             The defendant is ordered to forfeit the following property to the United States:

             A Consent Judgment and Order of Forfeiture was filed on 5/19/2014. (ECF No. 8.)




        Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

         Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
of prosecution and court costs.
